                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

         Givonno D. Carter,            )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              1:19-cv-00111-FDW
                                       )
                 vs.                   )
                                       )
              FNU Tapp                 )
            FNU Morgan                 )
             FNU Ingram                )
            FNU Hensley,               )
             Defendants.               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 14, 2019 Order.

                                               November 14, 2019
